DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure making the filter be configured to allow fluid flow into the storage chamber but not out of the storage chamber must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite because in claim 1 line 3 there is no antecedent basis for “the discharge side”.
	Claim 1 is vague and indefinite because in line 2 an “electric submersible pump” is claimed. It is unclear what the electric element or portion of the pump is. It is noted that in claim 8 “a motor” is set forth for the first time. 
Claim 2 recites the limitation "the discharge pressure" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 is vague and indefinite because in lines 2 and 3 the phrase “a fluid discharged from the pump from entering the storage chamber” is confusing. The final 
The claims are vague and indefinite because in claim 8 line 4 there is no antecedent basis for “the discharge side”.
	Claim 8 is vague and indefinite because in lines 8 through 11 the repeated recitations of “reservoir fluid” makes it unclear if a reservoir is being claimed and how this further limits “fluid”.
	Claim 8 is also confusing at line 11 where it is unclear if the discharge reservoir fluid flows sequentially or in series to the tubing and the pump intake. The examiner suggest setting forth “and then into the pump intake.”
Claim 10 recites the limitation "the discharge pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The claims are vague and indefinite because in claim 15 line 4 there is no antecedent basis for “the discharge side”.
Claim 16 recites the limitation "the discharge pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 7-10, 12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone et al (USPN 3,276,384).
	Boone et al discloses a submersible pump assembly Fig. 1 comprising: a submersible pump 61 comprising a pump intake 64, 5a storage chamber 78 in fluid communication with the discharge side 70 of the submersible pump, and a tubing 79 configured to allow for fluid communication between the pump intake and the storage chamber such that fluid may flow from the storage chamber into the pump intake (see the arrows in Fig. 3).  Boone et al discloses a motor 63.
	Boone et al do not disclose the motor is an electric motor (claims 1 and 8) or that there is a seal assembly. The examiner gives official notice that motors being electric motors and the use of seals in a pump system are well known in the art. Further, it would have been obvious to one of ordinary skill in the art to make the moor of Boone et al be an electric motor in order to allow the pump to be driven from a readily available power source. Further, it would have been obvious to one of ordinary skill to provide 

    PNG
    media_image1.png
    624
    607
    media_image1.png
    Greyscale

	In reference to claim 2, Boone et al disclose 10		 	wherein the storage chamber comprises a sensor (77, labeled in annotated Figure below) and a valve 84, wherein the sensor is configured to measure the discharge pressure of the pump, wherein the valve is coupled to the tubing.  

	With respect to claim 5 Boone et al discloses an outer cylindrical support 82 with has ports (see Fig. 2) that allow it to act as a filter that prevents solids in the fluid from entering the storage chamber, and a valve 83.With respect to claim 7 the filter and the valve 83 together will not allow a reverse flow of fluid.
With respect to claims 9, 10, 12 and 14 Boone et al discloses the structure of the claims as set forth above. With respect to the method steps, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.
	
	With respect to claim 15, this claim is claim 6 presented in independent form. Claims 16 and 17 correspond to claims 2 and 3. Claims 19 and 20 correspond to claims 7 and 7 respectively.

Allowable Subject Matter
Claims 4, 6, 11, 13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 

The following is a statement of reasons for the indication of allowable subject matter:  with regards to claims 4, 11 and 18 Boone et al and the prior art do not disclose the valve being a spring biased check valve; and with regards to claims 6 and 11 Boone et al and the prior art neither disclose nor make obvious the filter is coupled to a 25production tubing, wherein the production tubing is disposed within an inner diameter of the storage chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stewart et al, Bourne and Sauver disclose submersible pump systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
October 23, 2021